Title: To George Washington from Major General Philip Schuyler, 7 July 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Saratoga [N.Y.] July 7th 1777.

Soon after I had dispatched the Letter which I did myself the Honor to address to your Excellency from Stilwater I met with Lieutenant Colonel Hay D.Q.M. General, who was at Tyonderoga he informs me that on Saturday it had been agreed upon to retreat from Tyonderoga and Mount Independance: that between two & three O’Clock on Sunday Morning General St Clair with the Rest of the General Officers and the Army marched out of the Lines at Mount Independance that Colonel Long with about six hundred Men embarked on Board our few Vessels and in Batteaus; that just before they arrived at Skenesborough they were overtaken by the Enemy’s Vessels & Gun Boats and were obliged to abandon the Vessels, in which we lost all our Ammunition—Indeed Colonel Hay assures me that not one earthly thing has been saved.
The Troops under Colonel Long are arrived at Fort Ann—Where General St Clair is with the main Body I have not yet learnt—Colonel Hay imagined he would come by the Way of Skenesborough, if so, he will fall in with the Enemy, who have taken possession there—Capt. Dantignac, who is just arrived here confirms Colo: Hay’s Account, except as to General St Clair whom he understood was to march to No. 4. This is not likely—I have dispatched an Officer to meet General St Clair, and requested that he should march by the shortest Rout to Fort Edward. As I have related the above from Memory I may have omitted some & misapprehended other Circumstances.
It is impossible to say what post we shall take—It depends on the Rout the Enemy mean to pursue—My prospect of preventing them from penetrating is not much—They have an Army flushed with Victory, plentifully provided with provisions Cannon and every Warlike Store—Our Army, if it should once more collect is weak in Numbers, dispirited, naked, in a Manner, destitute of provisions; without Camp Equipage with little Ammunition, and not a single piece of Cannon—In this Situation it is of the most urgent Necessity that your Excellency should afford me a very respectable Reinforcement, besides that now

coming up under Brigadier General Nixon, for it will be impossible for me to keep the Militia together any Time in a Country very thinly inhabited in which they cannot find Shelter and must lay out exposed in the weather.
As the Continental Troops have lost every Thing, your Excellency will please to order up to me the soonest possible Tents for 4000 Men, 500 Camp Kettles: a Quantity of fixed musquet Ammunition, Cartridge-paper 12 pieces heavy Cannon with travelling Carriages 16 Field pieces and a considerable Quantity of Ammunition for them; a competent Number of Artillery Men, in Addition to Major Steven’s Corps, so as to be sufficient to manage the Artillery; All the Implements necessary to the Artillery; Horses, Harness and Drivers; about 600 Intrenching Tools sorted, excluding pick axes of which we have a considerable Number.
Please also to send me a good Engineer or two. I am Dear Sir with Great respect & Esteem Your Excellency’s most Obedient Humble Servant

Ph: Schuyler

